The sole question made by the record in this case is whether an employee of the state highway department appointed under civil service may invoke the remedy of mandamus to require the state highway director to issue a warrant for the payment of the salary of such employee for a period of time during which he was wrongfully excluded from his position of employment.
The only respondent in this case is the director of highways. Under the law, he is not charged with the duty of issuing warrants for salaries of officers or employees in his department. There is, therefore, no proper respondent in this case against whom a writ of mandamus for the issuance of a salary warrant could be properly directed.
The disposition of the case on this issue makes it unnecessary to consider other questions made by the record.
The judgment of the Court of Appeals is affirmed.
Judgment affirmed.
WEYGANDT, C.J., DAY, ZIMMERMAN, TURNER, WILLIAMS, MATTHIAS and HART, JJ., concur. *Page 379